Citation Nr: 1107888	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of benign paroxysmal vertigo with psychogenic 
dizziness, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in August 2009.  In that decision, the RO 
granted entitlement to benign paroxysmal vertigo with psychogenic 
dizziness (hereinafter "vertigo") and assigned a rating of 30 
percent, effective the March 5, 2008 date of the Veteran's 
application to reopen her previously denied claim for service 
connection for this disability.

In her September 2009 notice of disagreement, the Veteran both 
disagreed with the assigned rating and requested that the RO 
"extend my back pay to the [date of] submission of my original 
claim."  Thus, the issue of entitlement to an effective date 
earlier than March 5, 2008 for the grant of service connection 
for benign paroxysmal vertigo with psychogenic dizziness has thus 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.

The Veteran requested a Travel Board hearing in her August 2010 
substantive appeal (VA Form 9), and one was scheduled for 
November 18, 2010.  The Veteran failed to appear for the 
scheduled hearing, however, and her hearing request will 
therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is receiving the maximum schedular rating for 
peripheral vestibular disorders, there are no other potentially 
applicable diagnostic codes under which she could receive a 
higher rating, and her disability picture is not so exceptional 
as to warrant referral for extraschedular consideration.



CONCLUSION OF LAW

The criteria for a rating higher than 30 percent have not been 
met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for vertigo arises 
from the Veteran's disagreement with the rating assigned in 
connection with the grant of service connection for this 
disability.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish a 
more favorable decision with respect to downstream elements (such 
as a disability rating) are appropriately addressed under the 
notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded an 
August 2009 VA examination in connection with her vertigo.  As 
discussed below, this examination was adequate because it was 
based on consideration of the Veteran's prior medical history and 
examinations and also described her disability in sufficient 
detail to allow the Board to make a fully informed evaluation. 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher rating for vertigo is thus 
ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, however, as shown below, the evidence 
warrants a uniform 30 percent rating.

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6204, applicable to peripheral vestibular disorders.  
She is receiving the maximum schedular rating under DC 6204, 30 
percent, for dizziness and occasional staggering.  A note 
following DC 6204 refers to requirements for a compensable rating 
and to separate ratings for hearing impairment, neither of which 
is present in this case as shown below.  Consequently, the note 
is inapplicable.

The fact that the Veteran is receiving the maximum schedular 
rating does not end the Board's inquiry, however.  The Board must 
consider all diagnostic codes that are potentially applicable to 
the Veteran's disability.  Schafrath, 1 Vet. App. at 593.  The 
Board must also consider whether referral for an extraschedular 
rating is warranted.  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

The evidence reflects that there is no basis for a higher rating 
under any other potentially applicable diagnostic code or 
referral for an extraschedular rating.  A May 1990 VA examination 
report contains statements from the Veteran similar to those made 
during the appeal period, specifically, that she left her job as 
a barber due to vertigo, and was unable to find subsequent 
permanent employment due to this disability.  The diagnosis was a 
history of Meniere's syndrome, not found at present, syncope 
disorders, recurrent, etiology undetermined, and probable benign 
paroxysmal positional vertigo, recurrent.  In her written 
statements during the appeal period, the Veteran indicated that 
the rating was inadequate to compensate her for both her physical 
and financial hardships, including caring for her 88 year old 
husband.  She reiterated that she was unable to utilize her 
skills and vocation as a barber, her suffering, and the fact that 
doctors had offered no cure, only medications that made her too 
drowsy to work efficiently.  

Emergency room and other treatment records prior to the appeal 
period indicated that the Veteran experienced dizziness, syncope, 
and weakness, and a CT scan of the head was negative.  A March 
2004 VA review of systems indicated that neurologic review showed 
no headaches, numbness, tingling, or muscle weakness, and no 
dizzy spells or lightheadedness.  A November 2005 VA treatment 
note indicated some dizziness which improved with reduction of 
blood pressure medication dosage.  A March 2007 treatment note 
indicated improved dizziness with reduction in blood pressure 
medication.   Dr. McCartan's May 2009 treatment note included a 
diagnosis of dizziness.

On the August 2009 VA examination, the VA examiner noted the long 
history of generalized weakness, dizziness, and occasional 
syncope beginning in service, the emergency room visits, the May 
1990 VA examination findings as well as in-service treatment and 
diagnosis of psychogenic asthenic reaction, and the post-service 
treatment notes.  The examiner indicated that the Veteran 
reported dizzy spells occurring without clear precipitant, 
lasting a half hour to several hours occurring several times per 
week.  In between, the Veteran indicated she felt okay.  The 
Veteran described spells that began with pressure sensation in 
the head and generalized weakness, which was followed within 
minutes by the onset of dizziness.  The Veteran described the 
dizziness as variably containing the following symptoms: a 
sensation of veering from one side to the other, causing 
occasional falls, a sensation of being about to faint, a 
lightheaded feeling, a sensation of vision closing in, a 
sensation of the room moving or the head swimming, and occasional 
nausea.  Each episode was described as scary with a sensation of 
dread; however, outside of these episodes, the Veteran did not 
feel particularly anxious or depressed or fear death, and she 
denied any other symptoms during the episodes, such as 
palpitations, chest pain, dyspnea, numbness, or vision changes.  
Some medicines did not work at all and it was unclear if any did.  
The Veteran also indicated that she had had some gradual hearing 
loss over the years, more noticeable over the past five years.  
There were no episodic or step-wise changes in hearing.  In his 
summary, the examiner noted a history of balance and gait 
problems.

On examination, the ears were normal, but hearing loss was noted, 
and there were no signs of staggering gait or imbalance.  The 
Hallpike-Dix test was normal for vertigo and nystagmus with the 
head turned to the right, but was negative to the left.  
Neurological examination was generally within normal limits.  
Gait was steady with minimal instability and no wide stance.  
There was mild hearing loss to conversational speech.  The 
employment history section of the examination report indicated 
that the Veteran was unable to work due to her episodes of 
dizziness.  The diagnoses were benign paroxysmal positional 
vertigo and psychogenic dizziness.  There were mild and moderate 
effects on most activities of daily living and severe effect on 
sports.  The examiner described a combination of benign 
paroxysmal positional vertigo in association with a less well 
characterized psychogenic dizziness syndrome, with bidirectional 
causality or at least augmentation between the two.

Initially, the Board notes that the RO properly rated the 
Veteran's disability under DC 6204 rather than a diagnostic code 
relating to psychiatric disorders, as the August 2009 VA 
examination report and other medical evidence indicated that the 
dominant, i.e., more disabling, aspect of the disability is 
physical.  See 38 C.F.R. § 4.126(d).   The Board has considered 
rating by analogy under DC 6205, which provides for 60 and 100 
percent ratings when there is hearing impairment with attacks of 
vertigo and cerebellar gait.  However, such a rating is not 
appropriate in this case for the following reasons.  First, while 
some impaired hearing was noted, it was not attributed to the 
vertigo, and the examiner noted a lack of episodic or step wise 
changes in hearing, suggesting that the hearing loss was not 
related to the dizziness episodes.  Moreover Meniere's has 
previously been considered and rejected as a diagnosis of the 
Veteran's disability.  Further, while the Veteran noted loss of 
balance and falling during some of the dizziness episodes, 
cerebellar gait was not noted as a predominant feature of the 
dizziness spells, but merely as one variation of the symptoms 
included in these attacks.  Consequently, the Board finds that 
rating by analogy under DC 6205 is inappropriate in this case, 
and there do not appear to be any other diagnostic codes under 
which the Veteran could be rated analogously and given a rating 
higher than 30 percent.

The only remaining question is whether referral for 
extraschedular consideration is appropriate.  The discussion 
above reflects that the symptoms of the Veteran's vertigo are 
fully contemplated by the applicable rating criteria.  
Specifically, she experiences frequent dizzy spells which include 
symptoms such as loss of balance, and this is analogous to the 
dizziness and occasional staggering which warrants a 30 percent 
rating under the applicable diagnostic code.  Thus, consideration 
of whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  The Board notes that multiple 
lay statements including those of the Veteran indicate that her 
vertigo caused her to stop working as a barber and limited her 
subsequent employment opportunities.  However, the 30 percent 
rating is itself a recognition of some impairment of employment, 
and the inability to work as a barber is not itself evidence of 
marked interference with employment.  See 38 C.F.R. § 3.321(a) 
("[t]he provisions contained in the rating schedule will 
represent as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability").  See also 38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability").  Moreover, there is no evidence 
of frequent hospitalization for the vertigo.  In sum, while the 
Board credits the Veteran and lay witnesses' statement that her 
vertigo resulted in her inability to continue her previously 
successful occupation as a barber, an individual's impairment in 
a chosen occupation does not translate into an obvious or 
exceptional disability picture that renders the regular criteria 
inadequate, and the more limited effect of the disability on her 
inability to find subsequent employment did not constitute marked 
interference.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's vertigo is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that, while the Veteran's claim for a 
higher rating including evidence of unemployability and thus 
implicitly raised an implicit claim for a TDIU, the subsequent 
December 2009 and August 2010 RO decisions denying claims for a 
TDIU terminated any pending claim for this benefit.  See Williams 
v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) ("a subsequent 
final adjudication of a claim which is identical to a pending 
claim that had not been finally adjudicated terminates the 
pending status of the earlier claim"); Munro v. Shinseki, 616 
F.3d 1293 (Williams holding applies to pending informal claims 
for TDIU).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for 
paroxysmal vertigo with psychogenic dizziness.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 
2009).


ORDER

A rating higher than 30 percent for paroxysmal vertigo with 
psychogenic dizziness is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


